IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00279-CV

                 IN THE MATTER OF THE MARRIAGE OF
                 DEENA DUNLAP AND STEPHEN DUNLAP



                           From the County Court at Law
                                Hill County, Texas
                               Trial Court No. 52051


                             ABATEMENT ORDER

       On September 28, 2016, we referred this appeal to mediation. The parties have

notified us that the mediation was successful and have filed a joint motion to abate the

appeal or, alternatively, to render judgment effectuating the parties’ mediated settlement

agreement.

       We grant the motion in part and abate the appeal for sixty (60) days from the date

of this order. See TEX. R. APP. P. 42.1(a)(2)(C). If the settlement has been finalized by that

date, the parties are instructed to file a motion to reinstate and to dismiss this appeal in

accordance with their settlement agreement. If the parties have not finalized their
settlement by that date, the parties are instructed to provide a status report to this Court

and to request any necessary extension of the abatement.




                                                 PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed December 28, 2016
Do not publish




In re Marriage of Dunlap                                                              Page 2